Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,9,10,15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 and 15’s “octabromoether” is not a recognized compound.
	Claim 9 and 17’s “ratio” is left undefined.
	Claim 10 lacks antecedent basis for “the flame-retardant HIPS”.
	Claim 10 recites a testing method without any relationship to the claimed composition.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5,7-11,13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104270135.
	The reference exemplifies (#3) a blend of 75 parts polycarbonate, 10 parts polybutylene terephthalate, 2 parts maleated POE, 0.5 parts sodium dihydrogen phosphate, 1 part flame retardant, 3 parts of a glycidyl acrylate polymer, 15 parts boron fiber and 0.5 parts stabilizers. Normalized to 100 parts this becomes:

	70 polycarbonate
	9.3 PBT
	1.9 maleated POE
	0.5 sodium dihydrogen phosphate
	0.9 flame retardant
	2.8 glycidyl acrylate polymer
	14 boron fiber
	0.5 stabilizers

In regards to applicant’s dependent claims:
The blend is mixed in a high speed mixer, extruded in a twin screw extruder @ 2500C and pelletized (paragraph 18,49).


Claims 4,12,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN104270135 in view of CN101914275
CN104270135 applies as explained above.
The amount of maleation in the polyolefin elastomer toughening compatibilizer is not reported.
CN101914275 teaches similar polycarbonate/polyester blends that compatibilized with various compatibilizers such as maleated polyolefins. The amount of maleation is 5-10% (see CN101914275’s claim 4).
It would have been obvious to graft CN104270135’s polyolefin elastomer with    5-10 maleic anhydride as this amount is known to compatibilize polycarbonate/polyester blends well.


Claims 1-3,5-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104693768.
	The reference exemplifies (#2) a blend of 70% polycarbonate, 20% polybutylene terephthalate, 0.5% maleated SBS and 0.8% sodium dihydrogen phosphate, 6% polysiloxane-MMA copolymer, 0.1% phenolic stabilizer and 0.1% silicone powder.

In regards to applicant’s dependent claims:
The blend is mixed in a high speed mixer, extruded in a twin screw extruder @ 215-2350C and pelletized (paragraph 47).


Claims 1,5,7,8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verhoogt 2002/0115792.
	Verhoogt exemplifies (#2) a blend of 77.05% polycarbonate, 20% PCCD, 0.5% MDEX 96-2 and 0.05% mono zinc phosphate. MDEX 96-2 is a maleated (ie grafted) ethylene copolymer (paragraph 63; table 1). PCCD is a polyester with crystallinity (see column 1 line 48 of Patel 6455664).

Claims 2,6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Verhoogt 2002/0115792.
Verhoogt applies as explained above.
The amount of mono zinc phosphate quencher in the cited example is only 0.05% rather than applicant’s 0.1% minimum. However, Verhoogt (paragraph 75) suggests the amount of quencher be up to 2% preferably up to 0.5%.
It would have been obvious to increase the quencher in the cited example to at least 0.1% per Verhoogt’s teachings.

In regards to applicant’s teachings:
Increasing the quencher to 0.17% would meet claim 6 and 14’s ratio.

Claims 1,3-5,7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN107141752.
The reference exemplifies (#3) a blend of 55.2% polycarbonate, 20% polybutylene terephthalate, 3% SMA800, 0.3% triphenyl phosphate, 15% ABS, 5% toughening agent, 1% chain extender and 0.8% other additives. SMA800 (paragraph 15) is apparently styrene/acrylonitrile copolymer grafted with maleic anhydride.
This example lacks the metal phosphate. However, the reference (paragraph 15) suggests sodium dihydrogen phosphate can be used in lieu of triphenylphosphate. 
It would have been obvious to substitute one transesterification inhibitor for the other.
	
	In regards to applicant’s dependent claims:
	The amount of maleic anhydride in the graft is 6-10% (paragraph 14).
	The composition is mixed in a high speed mixer and extruded @ 160-2550C (paragraph 21,22).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        10/24/22